Title: To Benjamin Franklin from Julien-David Le Roy, [10–11 April 1784]
From: Le Roy, Julien-David
To: Franklin, Benjamin



This is the first known letter to Franklin from Julien-David Le Roy, one of the three brothers of Franklin’s close friend and neighbor Jean-Baptiste. Franklin had met the brothers during his first visit to Paris in 1767. Julien-David, though best known as an architect, was also an expert on ancient ship design and navigation. He had begun studying lateen (triangular) sails in the 1760s, and presented his first paper on the subject in 1770. In 1782, he conducted a series of experiments designed to prove the advantages of using ancient sail designs on modern vessels. On September 24 of that year, with Franklin as a witness, he sailed a small boat rigged with lateens down the Seine from Paris and performed dexterous maneuvers in front of the Hotel de Valentinois. Julien-David described those trials in a work published at the end of 1783, Les Navires des anciens, in which he paid homage to Franklin as “le pere de tant de découvertes.”
Franklin began a written response to what he called Le Roy’s “learned Writings on the Navigation of the Antients” in February, 1784, proposing to offer his own thoughts on sail design. Before having completed those thoughts, however, he put the letter down, and only


resumed it during his voyage to Philadelphia in August, 1785. As the weeks wore on and more ideas occurred to him, Franklin expanded his letter to Le Roy into the paper now commonly known as “Maritime Observations,” which he submitted to the American Philosophical Society upon his arrival.
Les Navires des anciens contained an appendix in which Le Roy wrote a series of speculations on how balloons could be useful in a maritime context: to save shipwrecked sailors, to improve naval maps, to explore ocean currents, and even to function as sails. In the spring of 1784 he wrote a memoir that expanded on those ideas, attempting in part to lend his expertise to the problem of how to steer balloons. He sent that memoir to Franklin under cover of the present letter.



Monsieur,
[April 10–11, 1784]

Vos profondes connoissances dans la Physique et dans les Arts, le génie également Simple et Sublime qui vous en a fait tirer des résultats si utiles et si nouveaux, et l’intérêt que vous prenez à mes recherches sur la Marine; m’enhardissent à vous Soumettre quelques idées que j’ai eues sur les moyens de diriger l’Aérostat.

Ces moyens different essentiellement les uns des autres. Je n’aurai l’honneur, Monsieur, de vous en proposer qu’un petit nombre, parceque, d’après vos principes, j’ai rejetté tous ceux qui se présentant à mon esprit, ne m’ont pas paru marqués au caractere de Simplicité qu’on observe dans les inventions les plus utiles aux hommes./.

 
Addressed: A Monsieur Frankclin, / Ambassadeur et Ministre plénipotentiaire / des Etats Unis de L’Amerique.
 
  
Julien-David Le Roy’s Designs for Improving Hot-Air Balloons
